       Case 1:19-cv-00920-DNH-CFH Document 34 Filed 08/19/19 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORI(


NEW YORK IMMIGRATION COALITION
COMMON CAUSE/NEW YORK, COMMUNITY
VOICES HEARD, CITIZEN ACTION OF NEW YORI(,
and JENIFER BENN,

                                             Plaintiffs,

       -against-                                            Civil Case No.:    1: 19-cv-00920
                                                                                   DNH/CFH
RENSSELAER COUNTY BOARD OF ELECTIONS;
JASON SCHOFIELD, in his official capacity as
Commissioner of Rensselaer County Board of Elections;
STEVEN MCLAUGHLIN, in his official capacity as
Rensselaer County Executive; FRANK MEROLA, in his
official capacity as Rensselaer County Clerk; and
MICHAEL STAMMEL, in his official capacity as
Chairperson of the Rensselaer County Legislature,

                                            Defendants.



                                    NOTICE OF MOTION

       PLEASE TAKE NOTICE that upon the enclosed Declaration of Jason Schofield with

Exhibit "A" attached thereto, and Defendants' Memorandum of Law; and upon all prior pleadings

and proceedings heretofore filed herein, the undersigned, on behalf of Defendants, Rensselaer

County Board of Elections, Jason Schofield, Steven McLaughlin, Frank Merola, and Michael

Stammel (hereinafter collectively refe1red to as "County Defendants"), by and through their

counsel (Johnson & Laws, LLC) shall move this Court before the Hon. David N. Hurd, U.S.D.J.,

on the 27th day of September, 2019, at 10:00 a.m., or as soon thereafter as counsel may be heard,

at the Alexander Pirnie Federal Bldg, and US Courthouse, 10 Broad Street, Utica, New York for

an Order: (a) dismissing the Complaint as against County Defendants pursuant to Federal Rule of
       Case 1:19-cv-00920-DNH-CFH Document 34 Filed 08/19/19 Page 2 of 3




Civil Procedure Rule 12(b)(l) and 12(b)(6); and (b) for such other and further relief in favor of

County Defendants as the Court deems appropriate.

       PLEASE TAKE FURTHER NOTICE that pursuant to Rule 7.1 of the Local Rules of

Practice of the United States District Court for the N01ihern District of New York, any papers to

be submitted in opposition to the within motion must be filed with the Clerk of the Court and

served upon counsel for the Defendants no later than seventeen (17) days before the return date of

the motion, exclusive of that day.

DATED:         August 19, 2019




                                            Gregg .
                                            Attorneys £    efendants
                                            JOHNSON & LAWS, LLC
                                            648 Plank Road, Suite 204
                                            Clifton Park, New York 12065
                                            Tel:    518-490-6428
                                            Fax: 518-616-0676
                                            Email: gij@johnsonlawsllc.com
                                                    lcj@johnsonlawsllc.com

TO:    Benjamin L. Berwick, Esq.
       Bar No. 518959
       PROTECT DEMOCRACY PROJECT
       Attorneys for Plaintiffs
       15 Main Street, Suite 312
       W ate1iown, Massachusetts 024 72
       Tel:   202-579-4582
       Fax: 929-777-8428
       Email: ben. berwick@protectdemocracy.org

       Farbod Faraji
       Pro Hae Vice
       PROTECT DEMOCRACY PROJECT
       222 Broadway, 19th Floor
       New York, NY 10038
       Tel:   202-579-4582

                                               2
Case 1:19-cv-00920-DNH-CFH Document 34 Filed 08/19/19 Page 3 of 3




Fax: 929-777-8428
Email: farbod.faraj i@protectdemocracy.org

Jamila Benkato
Pro Hae Vice
PROTECT DEMOCRACY PROJECT
2020 Pennsylvania Avenue, Suite 163
Washington, DC 20006
Tel:   202-945-2157
Fax: 929-777-8428.
Email: Jamila. benkato@protectdemocracy.org




                                      3
